Citation Nr: 1725291	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  12-16 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right knee arthritis.

2.  Entitlement to an initial evaluation in excess of 10 percent for left knee chondromalacia.

3.  Entitlement to service connection for bilateral foot frostbite residuals.

4.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected disabilities.

5.  Entitlement to service connection for sleep apnea. 

6.  Entitlement to service connection for right foot fracture. 

7.  Entitlement to service connection for cut in mouth. 




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1978 to March 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that in a March 2010 submission, the Veteran expressed disagreement with the February 2010 rating decision denying service connection claims for a right foot disability, and for a cut in mouth.  Although a July 2010 rating decision construed the March 2010 submission as a claim to reopen, as the Veteran had expressed disagreement with the February 2010 rating decision, the Board finds that the February 2010 rating decision did not become final and remains on appeal.  38 C.F.R. § 20.302 (2016).  Therefore, the Board will consider the claims on a de novo basis.

The United States Court of Appeals for Veterans Claims (Court) has held that when a claimant submits a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, in light of the record in the instant case, the Board has considered the Veteran's claim for all possible acquired psychiatric disorders.

The Board notes that the Veteran initially requested a Board hearing.  See June 2012 VA Form 9.  However, subsequently, the Veteran withdrew his hearing request.  See January 2015 correspondence.

The issues of an increased evaluation for the Veteran's service connected left and right knee disabilities, entitlement to service connection for an acquired psychiatric disability, entitlement to service connection for sleep apnea, entitlement to service connection for right foot fracture, and entitlement to service connection for bilateral foot frostbite residuals are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran does not currently have a gum disability or a dental condition due to trauma or an injury during his active service. 


CONCLUSION OF LAW

The criteria for service connection for a gum disability or dental disorder for purposes of compensation are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.150 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1).

In this case, a February 2009 letter notified the Veteran of the evidence necessary to substantiate a claim for service connection.  The notice also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  In addition, the notice was provided prior to initial adjudication of the Veteran's claim in February 2010 and explained how a disability rating is determined for a service-connected disorder, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA's duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  In this case, the claims file contains service treatment records, records of post-service treatment, and reports of VA examinations.  See 38 U.S.C.A. § 5103A (a)-(d). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the matter decided below.


Law and analysis

VA dental benefits take two forms.  First, there is disability compensation payable for loss of teeth or other dental problems as a result of in-service trauma or disease.  38 C.F.R. §§ 3.4, 3.100, 4.150, Diagnostic Code 9913.  Second, there is treatment entitlement, which is based upon classification of Veterans based on their service, their current problems, and the relationship of such problems to service.  38 C.F.R. §§ 3.381, 17.161.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service, including dental disabilities arising from trauma.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

For compensation purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a Veteran's military service.  VAOGCPREC 5-97, 62 Fed. Reg. 15566 (1997); Nielson v. Shinseki, 607 F.3d 802, 804 (Fed. Cir. 2010).

Missing teeth may be compensable for rating purposes under 38 C.F.R. § 4.150, Diagnostic Code 9913 ("loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity").  However, the Note immediately following states: "[t]hese ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  38 C.F.R. § 4.150, Diagnostic Code 9913.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed); see also Dela Cruz v. Principi, 15 Vet.App. 143, 149 (2001) (Board not required to discuss all of the evidence of record but must discuss relevant evidence).

Lay evidence may be competent on a variety of matters concerning the nature and cause of a disability.  Jandreau v. Nicholson, 492 F.3d 1372 at 1377 (Fed. Cir. 2007); see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (noting that the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has "rejected the view . . . that 'competent medical evidence is required . . . [when] the determinative issue involves either medical etiology or a medical diagnosis.'"  (quoting Jandreau, 492 F.3d at 1377)).  For example, a Veteran is competent to provide evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet.App. 465, 469 (1994).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377. 

Once the threshold of competence is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  Competence must be distinguished from credibility.  Competence is "a legal concept determining whether testimony may be heard and considered;" credibility is "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted."  Layno, 6 Vet.App. at 469. 

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet.App. 362, 367 (2001).  In determining whether statements submitted by a veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet.App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden, 125 F.3d at 1481 (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet.App. 518 (1996).

The Veteran contends that his gum disability is a result of an artery being cut during extraction of his wisdom tooth.  See October 2010 VA Form 9.  He contends that he was in pain after the extraction, and that he bled for three days.  He contends that he has been advised that particular care must always be taken while eating foods that are not soft.  Id.  He contends that the area has recently been tender and sore, and, therefore, service connection is warranted.  Id.

A review of his service treatment records does reveal that the Veteran had a tooth extracted, and that he had prolonged bleeding from the extraction site.  See March 1980 Service Treatment Record.  Further, the extraction of the tooth and the symptoms resulting from that extraction are capable of lay observation.  Therefore, the Veteran is competent and credible to state when his tooth extraction was performed, and on the symptoms that resulted.

Although the Veteran is competent to report gum pain in service and after service, the Board finds that he is not competent to provide an opinion as to whether such a symptoms are attributable to a current gum disability, as it is a complex medical determination based upon internal medical processes and not capable of lay observation.  The Veteran has not contended, and the evidence does not show, that he has the medical expertise to provide such an opinion.  See Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 465.  Further, the Veteran is not reporting a contemporaneous diagnosis and a subsequent diagnosis does not support the Veteran's lay statements.  Jandreau, 492 F.3d at 1377.

Moreover, even if the lay statements of record were competent to determine that such a symptom was a manifestation of a gum disability, the Board finds that the specific, reasoned opinion of the December 2009 VA examiner is of greater probative value than the lay assertions of record.  In that regard, the December 2009 VA examiner opined that the extraction site is not caused by or a result of removal of the #17 impacted wisdom tooth.  The examiner noted that there was documentation for removal of the wisdom tooth with bleeding; however, he stated that he could not find any disabling condition related to it.  Indeed, the examiner stated that he could not find any disability resulting from the post-operative bleeding with regards to the removal of tooth #17.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Since the evidence does not show that the Veteran has had a gum disability, the Board finds that the Veteran is not entitled to service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet.App. 289, 293 (2013) (holding that the Board must address recent pre-claim evidence in assessing whether a current disability exists, for purposes of service connection, at the time the claim was filed or during its pendency).
The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits"); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that '[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  Accordingly, the Board concludes that service connection for a cut in mouth is not warranted.


ORDER

Entitlement to service connection for a cut in mouth is denied.


REMAND

The Veteran contends that his sleep disorder is associated with his military service.  See April 2013 VA Form 9.  The Veteran has been diagnosed with sleep apnea, and has stated that he had problems with sleep while in service.  See August 2013 VA treatment record; December 2010 VA treatment record; November 2013 private treatment record; November 2015 VA Form 9. 

Similarly, the Veteran has been diagnosed with an acquired psychiatric disability and has stated that his psychiatric disability is related to his military service.  See December 2012 VA treatment record; September 2013 statement in support of claim; October 2015 VA Form 9. 

To date, the Veteran has not been afforded a VA examination to determine the nature and likely etiology of his sleep disorder or his acquired psychological disability.  An examination or medical opinion is warranted when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, on remand, a VA examination should be provided.

The Veteran should be afforded a new VA examination regarding his right foot disability.  The Veteran was last afforded a VA examination for his right foot disability in December 2009.  At that examination, the examiner noted that the Veteran does not have a history of foot related hospitalization or surgery.  Additionally, the examiner stated that there was no significant disorder of the right foot found.  Ultimately, the examiner opined that the Veteran's right foot condition (if any) was not caused by or a result of injury while in service.  

The record reflects that the Veteran had surgery on his right foot shortly before the VA examination.  See November 2009 VA treatment record.  Moreover, it appears as if the Veteran had surgery on his right foot after the VA examination.  See August 2014 Congressional submission from Veteran.  Hence, the December 2009 VA examination does not appear to be based on an accurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based upon an inaccurate factual premise has no probative value).

Additionally, the Board notes that it does not appear that the Veteran's October 2009 surgery report has been associated with the claims file.  On remand, the AOJ should obtain the right-foot surgery report.

Similarly, the Veteran's June 2010 VA examination does not appear to be based on an accurate factual premise.  Specifically, the examiner stated that the Veteran's service medical records showed that the in-service cold injury was a one-time event, and there is a lack of documentation showing any chronic residuals from this in-service event.  Review of the claims file shows that the Veteran complained of cold related injuries on multiple occasions while in service.  In that regard, an August 1981 service treatment record appears to note residuals from an in-service 1979 frostbite injury.  Thus, the AOJ should obtain a new opinion.

Moreover, the Veteran stated that his frostbite injury was treated while he was in Germany in 1979.  See October 2010 VA Form 9.  As noted above, the service treatment records note that the Veteran's 1979 frostbite injury; however, the medical records relating to that treatment are not in the claims file.  On remand, the AOJ should attempt to obtain those records.

Finally, with regards to the left and right knee disabilities, since the December 2015 VA examination, the Court issued a decision in the case of Correia v. McDonald, 28 Vet.App. 158 (2016), which impacts the Veteran's case.  In Correia, the Court determined that additional requirements must be met prior to finding that a VA examination is adequate.  The Board finds that, here, it is necessary to ensure that the Veteran's VA examinations comply with the requirements of the holding in Correia.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left knee disability, right knee disability, acquired psychological disability, sleep apnea, and bilateral feet.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  A specific request should be made to obtain the Veteran's 2009 right-foot surgery report.
 
The AOJ should also obtain any outstanding VA treatment records.

2.  The AOJ should attempt to obtain the Veteran's 1979 medical records relating to his frostbite injury.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3.  The Veteran should be afforded a VA medical examination for the purpose of evaluating the severity and manifestation of his service-connected left and right knee disabilities.  Access to the Veteran's electronic VA files must be made available to the examiner for review. 

After examining the Veteran and reviewing the record, the examiner should specifically delineate all symptoms associated with the Veteran's service-connected knee disabilities.

The examination report should include range of motion in degrees for the Veteran's left and right knees.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner must also comment on any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veterans' claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review

4.  The AOJ should obtain an opinion to determine the nature and etiology of any current bilateral foot frostbite residual disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

Following review of the record, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran currently has bilateral foot frostbite residuals that manifested in service or are otherwise causally or etiologically related to his military service.  As the last examiner did not, the examiner should address the 1979 and August 1981 cold-injuries noted in the Veteran's service treatment records.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  The AOJ should obtain an opinion to determine the nature and etiology of any current sleep apnea disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

Following review of the record, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran currently has a sleep apnea disability that manifested in service or is otherwise causally or etiologically related to his military service.    

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  The AOJ should obtain an opinion to determine the nature and etiology of any current right foot fracture disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  Following review of the record, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran currently has a right foot disability that manifested in service or is otherwise causally or etiologically related to his military service.  The examiner should acknowledge the Veteran's right foot surgeries.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7. After the above has been completed, the AOJ should obtain an opinion to determine the nature and etiology of any current acquired psychiatric disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  Following review of the record, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran currently has an acquired psychiatric disability that manifested in service or is otherwise causally or etiologically related to his military service.  

The examiner should also provide an opinion as to whether any current acquired psychiatric disability was caused or aggravated by any of the Veteran's service-connected disabilities.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

8.  In the event that the Veteran does not report for the scheduled examinations, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

9.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed.

10.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

11.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


